686 S.E.2d 902 (2009)
STATE of North Carolina
v.
Gavino MENDOZA.
No. 399P09.
Supreme Court of North Carolina.
November 5, 2009.
Gavino Mendoza, for pro se.
Derrick C. Mertz, Assistant Attorney General, for State of North Carolina.


*903 ORDER

Upon consideration of the petition filed by Defendant on the 23rd of September 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Nash County, the following order war entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 5th of November 2009."